Citation Nr: 0820317	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse (hereinafter 
referred to as the decedent) had service with the U.S. Armed 
Forces of the Far East (USAFFE) during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2008, the appellant submitted evidence not yet 
reviewed by the RO.  She also waived in writing RO 
consideration of this evidence in the first instance.  
Therefore, the Board will proceed to adjudicate her appeal 
with consideration of all evidence of record irrespective of 
when that evidence was submitted.  38 C.F.R.  § 20.1304(c) 
(2007).  


FINDING OF FACT

The U.S. service department has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2007).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

In a letter dated in September 1989, the decedent stated that 
he had previously submitted a form to establish his status as 
a member of the U.S. Army during World War II.  In a letter 
dated in April 2007, the appellant asserted that the decedent 
received five years of educational benefits and back pay from 
the U.S. Army.  

A review of the record shows no payment of back pay or 
educational benefits to the decedent and no indication of 
service in the U.S. Army.  All other evidence submitted by 
the decedent during his lifetime and by the appellant, 
asserts service in the Philippine Commonwealth Army in the 
service of the United States.  Thus, these remarks as to 
service as a member of the U.S. Army are wholly unsupported 
by any evidence.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  With 
respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Of record are numerous documents, issued by other than a U.S. 
service department, that attest to the decedent's alleged 
service as a member of the Philippine Army inducted into the 
USAFFE.  These include, for example, a February 1985 
certification from General Headquarters, Armed Forces of the 
Philippines and an Affidavit for Philippine Army Personnel as 
microfilmed in March 1973.  These documents are contradicted 
by findings of the U.S. service department.  

As explained below, the U.S. service department findings are 
dispositive in this case.  

Associated with the claims file is a copy of a form 
memorandum on the letterhead of the National Personnel 
Records Center (NPRC), which discusses possible loss of 
records during a 1973 fire.  This is a crude copy, 
highlighted in green, is not on its face addressed to the 
decedent or the appellant and was not submitted to VA from 
the NPRC.  The Board does not find this to be evidence that 
the decedent's records were lost or destroyed.  

A letter from the Department of the Army, dated in August 
1986, denied a request by the decedent for certification of 
service with the USAFFE.  The August 1986 letter stated that 
his name was not shown in official records of members of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the Armed Forces of the United 
States during World War II.  

Controlling in this case, is an October 2005 response from 
the NPRC to a request from VA for information.  That response 
states that the "[s]ubject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  

The service department determination that the decedent had no 
qualifying service is dispositive on that issue and binding 
on VA.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Indeed, the 
U.S. Court of Appeals for Veterans Claims (the Court) has 
recently stated "if the United States service department 
refuses to verify the applicant's claimed service, the 
applicant's only recourse lies with the relevant service 
department, not the VA."  See Palor v. Nicholson, 21 Vet. 
App. 325, 330 (2007).  

Absent a finding by the service department that the decedent 
had such service, VA cannot, as a matter of law, grant the 
benefits sought.  For these reasons, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted.

The Court has specifically addressed whether VCAA notice is 
required in a case involving status of an appellant claiming 
recognized guerrilla service or service in the Philippine 
Army during World War Two.  Palor v. Nicholson, 21 Vet. App. 
325 (2007).  The Court held that the VCAA notice included 
notice as to the evidence needed to establish veteran status 
and that failure to provide such notice is error.  Id. at 
331.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

Here, the bulk of the VCAA duty to notify was satisfied by 
way of letters sent to the appellant in August 2005 and 
February 2007.  The August 2005 letter was sent to the 
appellant prior to the initial RO decision in this matter.  
That letter informed the appellant of what evidence was 
required to substantiate the claim, other than evidence as to 
assignment of disability ratings and effective dates and 
evidence establishing the decedent's status as a veteran.  
She was told of her and VA's respective duties for obtaining 
evidence and asked to submit evidence and/or information, 
which would include that in her possession, to the RO.  

The duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the Or's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
establishing the decedent's status as a veteran was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the appellant in February 2007 that fully addressed 
all four notice elements as applicable to establishing status 
as a veteran.  The RO informed the appellant of the type of 
evidence that could establish the decedent's status as a 
veteran.  She was told that this included original or 
certified copies of the decedent's separation papers and that 
the documents must have been issued by a U.S. service 
department, contain accurate information as to length, time, 
and character of service, and be genuine in the in the 
opinion of VA.  The letter asked the appellant to submit any 
such evidence, including that in her possession, to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In a letter dated in December 2007, the RO provided the 
appellant content complying notice as to how VA assigns 
disability ratings and effective dates.  This was not 
followed by a subsequent adjudication.  Hence, the timing 
error was not necessarily cured.  Regardless, the RO denied 
her claim and the Board is denying her appeal because the 
threshold element of status of the decedent as a veteran has 
not been met, no disability rating or effective date will be 
assigned.  Therefore, the timing error is harmless.  

Furthermore, as explained above, the service department has 
refused certification of the decedent's service.  As such, 
any notice error is harmless error and does not warrant a 
remand.  See Palor v. Nicholson, 21 Vet. App. 325, 332-33 
(2007).  The Court's reasoning in Palor was that, consistent 
with Sanders, the appellant for whom the service department 
has refused to verify service is ineligible for VA benefits 
as a matter of law and cannot be prejudiced by section 
5103(a) notice error.  That reasoning applies to the instant 
case.

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although the Court in McLendon did not discuss the issue of 
veteran status, since establishment of veteran status and 
hence basic eligibility to VA benefits, is a step preliminary 
to any of the issues discussed in McLendon or listed in 38 
U.S.C.A.  § 5103A, a finding that the claimant's deceased 
spouse is not a veteran obviates any duty on VA's part to 
obtain a medical opinion.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has sought verification of the 
appellant's service and the service department has made the 
unequivocal finding that the decedent had no qualifying 
service.  Although the appellant has submitted various 
documents as described above, VA is under no duty to provide 
any further assistance as such could not substantiate his 
claim.  The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A.  § 5103A(a)(2).  Pursuant to the language 
employed by the Court in Palor, the appellant must first 
obtain verification of his service through the U.S. service 
department before the merits of any claim for VA benefits can 
be reached.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


